Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1 and 11-13 are pending.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
Examiner’s Note
In Applicant’s Paper filed 4/5/2021 Applicant filed two versions of claims. The two versions are the amended version and a “clean” version.  Please do not file a clean version as it is not accurate.  The “clean” version uses the improper status identifier of “Currently amended” without any markings in the claims.

    PNG
    media_image1.png
    588
    590
    media_image1.png
    Greyscale

WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 1/6/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 4/5/2021.
WITHDRAWN REJECTIONS
All rejections of record, except for the rejected discussed below, in the Office Action mailed 1/6/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 4/5/2021.
NEW OBJECTIONS
Claim Objections
Claims 1 and 11-13 are objected to because of the following informalities:  the text of some words in the claims use bold text while other text is not bold.  Please only use dark black text.  

    PNG
    media_image2.png
    201
    362
    media_image2.png
    Greyscale

Appropriate correction is required.
Claims 1 and 11-13 are objected to because of the following informalities:  the “amended” text in the claims appears to use a colored font and when this file is scanned in it looks like a faint grey font with a dot matrix appearance.  Please only use dark black text.  Appropriate correction is required.

    PNG
    media_image3.png
    185
    476
    media_image3.png
    Greyscale

The term “Dewatering” in Claim 1 line 3 is objected to as it is written in upper case.  Please write the term in lower case.  There is no reasonable explanation to write a single word within this long claim in upper case.

    PNG
    media_image4.png
    189
    273
    media_image4.png
    Greyscale

NEW/REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “1 to 50% by weight” in Claim #1, line 6 is vague and indefinite as it is unclear what is the percent being measured against.  For example, is the 50% being measured with respect to the fruit/vegetable pulp or the combined pulp that includes the milk product.  It is unclear whether the amount of milk product is 50 parts milk product per 50 parts fruit/vegetable or 50 parts milk product per 100 parts fruit/vegetable.
In Applicant’s arguments filed 4/5/2021 Applicant attempted to clarify this issue, however, presented two conflicting explanations, thus, it is still unclear what this language means in the claims.

    PNG
    media_image5.png
    200
    648
    media_image5.png
    Greyscale

If one were to follow Applicant’s first explanation for a combined mass of 100 kg then a “50%” could equate to 50 kg kefir and 50 kg pulp.  However, if one were to follow Applicant’s second 
Claim 1 recites the limitation "the vegetable and/or fruit pulp" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “pulp” and not “vegetable and/or fruit pulp”.
Interpretation #1	Interpretation #2
50 kg kefir		33.33 kg kefir
50 kg pulp		66.66 kg pulp
100 kg total		100 kg total
Claim 1 recites the limitation "in kefir" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
The phrase “instead of adding concentrated kefir" in Claim 11, lines 2-3 is vague and indefinite as it is unclear how the required limitations in independent Claim 1 that are NOT optional be substituted by limitations of dependent Claim 11.
Claim 11 recites the limitation "concentrated kefir" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
All prior art rejections are withdrawn.
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	April 6, 2021